DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 11-18 are withdrawn in view of the newly discovered reference(s) to Roullier (WO 2010/038045).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 2, ‘ant’ should read –and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first hole" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the score hole" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the calculated score" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation "the first hole" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the score hole" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the first hole" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the score hole" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the calculated score" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 12-17 and 22 are considered indefinite as being dependent from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (USPN 5319548) in view of Roullier (WO 2010/038045).
Regarding claim 10, Germain discloses a golf game information system. The system includes cards having information related to a hole of a course in which the nd paragraph of page 3).  In addition to the above, Roullier includes a value for the lie of the ball in which the value noted above are all used to generate a score.  Based on the usage of ‘target’ in Roullier, ‘target’ refers to the cup on the putting green.  It should also be noted that Rouliier discloses the values being stored in separate devices (See 3rd paragraph on page 3).  One having ordinary skill in the art would have found it obvious to have the points baseline determined in the above manner, as taught by Roullier, in order to assess the golfer’s performance.
Regarding claim 12, Rouller discloses the use of GPS in determining the points value (See 2nd full paragraph on page 5), which implies that the tee-up location will be determined after the player arrives at the hole.
Regarding claim 13, see the above regarding claim 10.
Regarding claim 14, see the above regarding claim 10.  Germain notes the stroke baseline is par of the hole.
Allowable Subject Matter
Claims 21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-18, and 21-23 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711